Judge TURSI,
dissenting.
In light of the patently unjust and unreasonable result that is reached here by a mechanistic application of In re Claim of Dick v. Industrial Commission, 197 Colo. 71, 589 P.2d 950 (1979) to § 8-41-503(2), C.R.S. (1990 Cum.Supp.), I cannot agree that the Panel’s order must be affirmed.
I would hold that the Dick construction violates the requirements of § 2-4-201(l)(c), C.R.S. (1980 Repl.Vol. IB) (in enacting a statute, it is presumed that a just and reasonable result is intended). As the dissent in Dick so cogently stated, compensation earned in a work-related injury should not be forfeited at death; rather, if entitlement is there, it is indeed accrued and unpaid.
Further, § 2-4-101, C.R.S. (1980 Repl. Vol. IB) states that words and phrases are to be read in context and construed accord*91ing to common usage. Also, words and phrases that have acquired a technical or particular meaning, whether by legislative definition or otherwise, should be construed accordingly.
In Black’s Law Dictionary, p. 19 (5th ed. 1979), it is stated that: “A [claim] accrues when a [claim] may be maintained thereon.” See also Webster’s Third New International Dictionary, p. 13 (a cause of action has accrued when the right to sue has become vested).
Here, there can be no serious question that the medical expenses and benefits awarded to the dependents of Mr. Huey had accrued and were unpaid prior to his death. Therefore, I would set aside the order of the Panel and remand with directions to reenter the award to Mr. Huey’s dependents of the medical costs and disability benefits that had accrued but remained unpaid at the date of his death in accordance with the award of the Administrative Law Judge.